Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (JP 2018-109755 A).

With respect to claim 1, Kuo et al disclose the claimed invention (as noted for example in Figure 1; Tables 1 and 2 on pages 8 and 9, for Example 1) of a fixed focal imaging lens (100), comprising the followings sequentially arranged from a magnified side to a minified side (please note in the Abstract, wherein the lens system is “arranged from an expansion [magnified] end to a contraction [minified] end”): a first lens set (110), comprising the followings sequentially arranged from the magnified side to the minified side: a first aspheric lens (L1), being a lens closest to the magnified side in the first lens set (110); and a first compound lens (L2,L3), comprising a plurality of lenses (note for example in Figure 1) combined together; an aperture stop (130); and a second lens set (120), comprising the followings sequentially arranged from the magnified side to the 

With respect to claim 8, the fixed focal imaging lens according to claim 1, wherein the first aspheric lens (L1) and the first compound lens (L2,L3) are overall negative powered, and the second compound lens (L5,L6) and the second aspheric lens (L7) are overall positive powered. Please note the third paragraph for the description of Figure 1 or fourth paragraph after the subsection title “Description of Embodiments.”

With respect to claim 10, Kuo et al disclose the claimed invention (as noted for example in Figure 1; Tables 1 and 2 on pages 8 and 9, for Example 1) of a fixed focal imaging lens (100), comprising the followings sequentially arranged from a magnified side to a minified side (please note in the Abstract, wherein the lens system is “arranged from an expansion [magnified] end to a contraction [minified] end”): a first aspheric lens (L1), being a lens closest to the magnified side in the fixed focal imaging lens (100); a first compound lens (L2,L3), comprising a plurality of lenses combined together (note 

With respect to claim 17, the fixed focal imaging lens according to claim 10, wherein the first aspheric lens (L1) and the first compound lens (L2,L3) are overall negative powered, and the second compound lens (L5,L6) and the second aspheric lens (L7) are overall positive powered. Please note the third paragraph for the description of Figure 1 or fourth paragraph after the subsection title “Description of Embodiments.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 5, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al.

With respect to claims 5 and 14, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that all of the lens elements of the fixed-focus lens system are glass. Kuo et al does teach that most of the lenses are made of glass. Kuo et al teaches that the first aspheric lens may be made of plastic, but does not prohibit the use of glass. Aspheric lenses are well to be made of either plastic or glass. The benefit of glass is that the lenses remain stable even during temperature changes. Plus providing the first lens as glass would also provide the “outside” lens surface that is easier to clean than plastic. It is much more difficult to clean duct, for example, off of plastic lenses. Therefore, since Kuo et al teaches that most of the lenses may be made of glass, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effective filed to provide all of the lenses made of glass, for the reasons provided above. 

With respect to claims 7 and 16, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that wherein the fixed focal imaging lens (100) satisfies the condition that 1 < |TL/EFL|< 10, wherein TL is a distance measured along an optical prima facie case of obviousness exists.” Since Kuo et al does not appear to provide “sufficient specificity” for the ratio of TL/EFL to be a specific value beyond the ranges provided, the claimed invention is believed to be “obvious” to one of ordinary skill in the art because Kuo et al at the very least provides an overlapping range value for the ration of TL/EFL, with the range value for the same ratio of the claimed invention, i.e. Kuo et al directly teaches the range value for the ratio for the purpose of reducing the total length, but still consider the viewing angle.

Claims 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (JP 2018-109755 A) in view of Yoshinaga et al (U.S. Patent Pub. 2013/0148006 A1).

With respect to claims 4 and 13, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that the lens system further comprises a lens barrel accommodating the first aspheric lens (L1), the first compound lens (L2,L3), the .

Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 11, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach of fairly suggest the combination of claimed structural elements and claimed conditional limitations, as recited in claims 2, 3, 6, 7, 9, 11, 12, 15 and 18. With respect to claims 2 and 11, wherein the diameter of the first aspheric lens .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patent Pubs. directed to various arrangements of fixed focus lens systems, but fail to teach or fairly suggest the claimed invention as recited:
	Kang et al			U.S. Patent Pub. 2008/0158693 A1
	Nakahara 			U.S. Patent Pub. 2012/0033300 A1
Tseng et al			U.S. Patent Pub. 2012/0081799 A1
Lee				U.S. Patent Pub. 2013/0057972 A1
Yoshinaga et al		U.S. Patent Pub. 2013/0141629 A1
Chen et al			U.S. Patent Pub. 2019/0302428 A1
Chang et al			U.S. Patent Pub. 2020/0249418 A1
Gao et al			U.S. Patent Pub. 2021/0011258 A1


Also noting European Patent Application (EP 3 282 298 A1) to Chuang et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872